Exhibit 10.1

 

LOGO [g767441g56o84.jpg]   

July 25, 2014

 

Brent Novak

Acting Chief Financial Officer

  

Ixia

26601 W. Agoura Road

Calabasas, CA. 91302

Tel: +1-818-871-1800

Fax: 818-871-1805

www.ixiacom.com

Dear Brent,

On behalf of Ixia (“Ixia” or the “Company”), I am pleased to communicate certain
compensation and benefits that the Company will provide you in consideration of
your new role as Acting Chief Financial Officer.

Base Salary: Your new biweekly salary will be $11,538.47 ($300,000 annualized),
effective retroactively to March 4, 2014 and payable in accordance with Ixia’s
payroll policies as in effect from time to time. Ixia may change your salary in
the future at Ixia’s discretion, but we will discuss any salary reduction with
you before it goes into effect.

Bonus Opportunity: You will be eligible to participate in any 2014 Senior
Officer Bonus Plan that Ixia’s Board of Directors implements (the “Bonus Plan”)
based on an at-target bonus opportunity equal to 60% of your annual base salary.
However, any bonus payable to you under the Bonus Plan will be prorated in the
following manner: (i) the portion of 2014 for which you serve as Acting Chief
Financial Officer will be based on such 60% at-target bonus opportunity, and
(ii) the portion(s) of 2014 for which you do not serve as Acting Chief Financial
Officer will be based on your at-target bonus opportunity at that time. Any
bonus payable to you under the Bonus Plan will be paid in accordance with the
terms and conditions of the Bonus Plan. You acknowledge that no set bonus for
any year, including 2014, is guaranteed.

Proposed RSU Grant: As part of your compensation package, I will recommend to
the Compensation Committee of Ixia’s Board of Directors (the “Compensation
Committee”) that it award you 20,000 restricted stock units (“RSUs”) under
Ixia’s Second Amended and Restated 2008 Equity Incentive Plan (the “Plan”) when
the Compensation Committee next makes grants of RSUs to other executive officers
of the Company. 3,750 RSUs will vest on the 15th day of the second calendar
month of the calendar quarter following the Compensation Committee’s award of
the grant, provided that you are an employee of the Company on that date). The
remaining 16,250 RSUs will vest in 13 equal quarterly installments of 1,250 RSUs
each commencing on the 15th day of the second month of each calendar quarter
thereafter as long as you remain an employee of the Company. Any such RSUs will
be subject to the terms and provisions of the Plan and the agreement between you
and the Company that evidence such RSUs.

Severance Benefits: In the event that Ixia terminates your employment with the
Company without Cause (as defined below), then (a) Ixia will continue to pay you
your base salary (at your then-current annual base salary rate) through the
nine-month anniversary of the date on which your employment terminates, and (b),
prior to the end of that nine-month period, Ixia will pay you an additional
amount equal to the average of the three annual bonus awards earned by you for
services rendered to the Company during the three calendar years immediately
preceding the year in which such termination occurs (except that, if your
termination occurs after the end of a calendar year but before the Company has
determined the bonus award that you earned for that year, then Ixia will instead
use the three calendar years immediately prior to that year for purposes of this
calculation). For the avoidance of doubt, the term “bonus awards,” as used
herein, refers to monetary awards under an Ixia employee bonus plan or an Ixia
officer bonus plan, and does not refer to any other monetary awards or any
non-monetary awards. Any payments described in this paragraph will be payable in
accordance with Ixia’s payroll policies as in effect at that time, and will be
subject to any required tax withholdings and deductions.



--------------------------------------------------------------------------------

Letter to Brent Novak

July 25, 2014

Page 2 of 3

 

Ixia will provide you with written notification of your right to a continuation
of insurance coverage pursuant to the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986 (“COBRA”). If you elect such COBRA coverage,
and provided that Ixia terminated your employment with the Company without Cause
and you are entitled to the continuation of your base salary under the preceding
paragraph, then Ixia will pay for the first six months of your premium for such
COBRA coverage. Thereafter, you will be solely responsible for the cost of any
continued COBRA coverage in accordance with the provisions of COBRA.

Notwithstanding anything herein to the contrary: (i) the severance benefits
described above will be subject to your execution of a severance agreement and
release reasonably satisfactory to Ixia; (ii) you shall not for any purpose be
deemed an employee of Ixia after the date of such termination; and (iii) in the
event you do not execute the severance agreement and release described herein in
a timely manner after Ixia provides that agreement to you in writing, you shall
forfeit your right to any and all severance benefits described above.

For purposes of this letter, “Cause” for your termination by Ixia will exist at
any time after the happening of one or more of the following events following
the date of this letter: (a) willful refusal or failure by you to follow one or
more important Ixia policies; (b) any conduct by you amounting to gross
incompetence; (c) refusal or failure by you, within 30 days after written
notice, to perform material, appropriate duties; (d) your embezzlement,
misappropriation of any property or other asset of Ixia, or misappropriation of
a corporate opportunity of Ixia; (e) your conviction for, or the entering of a
plea of nolo contendere with respect to, any felony whatsoever or for any
misdemeanor involving moral turpitude; (f) your unlawful use (including being
under the influence of) or possession of illegal drugs on Ixia’s premises;
(g) any breach by you of any nondisclosure or proprietary agreement, or any
other agreement, with Ixia; or (h) your death or any condition that
substantially impairs your ability to perform your employment obligations for at
least 90 consecutive work days or for any 90 work days during any 180-day
period.

As with every Ixia employee, you reserve the right to terminate your employment
at any time and we reserve the right, in our discretion, to terminate your
employment at will, with immediate effect, for any reason or no reason, and
without any liability for compensation or damages (except for any severance
benefits expressly identified above).

Except as expressly modified by this letter, the terms and conditions of your
employment with the Company will remain in full force and effect.

This letter and the rights and obligations of the parties hereto will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of California. By signing below, you irrevocably consent to the
exclusive jurisdiction of the courts of the State of California and/or the
federal courts situated in the State of California in connection with any
action, dispute, or claim you may have against Ixia arising out of your
employment with Ixia, including the termination of such employment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Ixia | 26601 W. Agoura Road | Calabasas, CA. 91302 | Tel: +1-818-871-1800 | Fax:
818-871-1805 | www.ixiacom.com



--------------------------------------------------------------------------------

Letter to Brent Novak

July 25, 2014

Page 3 of 3

 

Brent, I want to thank you for stepping up into the role of Acting Chief
Financial Officer. Your ongoing dedication and contribution to the Company is
greatly appreciated.

Please acknowledge your acceptance of this amendment to the terms and conditions
of your employment with Ixia by signing and dating this letter where indicated
below and returning such signed copy to me no later than July 26, 2014.

 

   

Sincerely,

 

 

/s/ Errol Ginsberg

 

  Errol Ginsberg   Acting Chief Executive Officer and Chief Innovation Officer

 

Acknowledged and Accepted:

 

   

/s/ Brent Novak

  Date: August 4, 2014   Brent Novak    

Ixia | 26601 W. Agoura Road | Calabasas, CA. 91302 | Tel: +1-818-871-1800 | Fax:
818-871-1805 | www.ixiacom.com